

	

		II

		109th CONGRESS

		2d Session

		S. 2622

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Voinovich (for

			 himself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty on

		  12-Hydroxyoctadecanoic acid, reaction product with

		  N,N-dimethyl-1,3-propanediamine, dimethyl sulfate,

		  quaternized.

	

	

		1.12-Hydroxyoctadecanoic acid,

			 reaction product with N,N-dimethyl-1,3-propanediamine,

			 dimethyl sulfate, quaternized

			(a)In

			 generalHeading 9902.03.21 of

			 the Harmonized Tariff Schedule of the United States (relating to

			 12-Hydroxyoctadecanoic acid, reaction product with

			 N,N-dimethyl-1,3-propanediamine, dimethyl sulfate,

			 quaternized) is amended by striking 12/31/2006 and inserting

			 12/31/2009.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

